DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment, filed on 10/12/2021 has been entered and carefully considered. 
Claims 5 and 15 have been amended; Claim 21 and 22 are newly added and Claims 1-22 are currently pending. 

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that the prior art fails to teach the limitation “the target scheduling request resource indicates a target uplink resource type”. 
Examiner respectfully disagrees. Paragraph 0420 – paragraph 0434 and Fig. 27 of Lee teaches the above limitation. 

Paragraph 0420 of Lee is reproduced as below: 
[0420] In case of FIG. 27, if the UE transmits the SR in the SR resource that corresponds to SR type 0, the eNB may distinguish the received SR to be SR type 0 through an energy detection (i.e., on/off detection).  Similarly, if the UE transmits the SR in the SR resource that corresponds to SR type 1 or SR type 2, the eNB may distinguish the received SR to be SR type 1 or SR type 2 through an energy detection (i.e., on/off detection).

	The above cited paragraph of Lee discloses that the UE transmits the SR in the SR resource that corresponds to SR type 0, type 1 or type2.  Fig 27 of Lee discloses the target uplink resource type would also be different in response to different type of SR received.  See step 2703 of Fig. 27, UL Grant for BSR is allocated for type 0 SR; UL Grant for 30 bytes Data is allocated for Type 1 SR; UL Grant for 400bytes Data is allocated for Type 2 SR. The above different sizes of UL grant is considered as different type of target uplink resource type. Thus, the target scheduling request resource indicates SR type, which indicates the uplink resource type.

	With respect to Applicant’s argument that the prior art fails to teach “the scheduling request resource configuration comprises the target scheduling request resource, wherein the logical channel information comprise the target logical channel information corresponding to the target uplink resource type”. 
	Examiner respectfully disagrees. Paragraph 0009 of Lee teaches receiving an additional scheduling request (SR) resource configuration information including additional SR resource information and … . The additional scheduling request resource could be equivalent to the target scheduling request resource.  Thus, Lee teaches the limitation “the scheduling request resource configuration comprises the target scheduling request resource”. 
	In addition, Dinan teaches the other half of the limitation “wherein the logical channel information comprise the target logical channel information corresponding to the target uplink resource type”. 
	Paragraph 0198 of Dinan teaches that:
	The wireless device receives one or more messages comprising configuration parameters for a plurality of cells and a plurality of logical channels comprising a logical channel. The configuration 
 	Even though Dinan used the word mapping restriction, it would still satisfy the language target logical channel information corresponding to the target resource type. The mapping restriction would still help to map to a proper logical channel based on the radio resource type. 
	For the reasons stated above, Examiner believes that rejection should be maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 13, 15, 16, 17, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20180227938 A1) in view of HU et al. (US 20160021646 A1), and in further view of Dinan. (US 20170311317 A1).
	Regarding Claim 1, LEE et al. disclose a communication method (“method and apparatus”, Abstract, paras. [0009] – [0015]), comprising: 
 	receiving, by a terminal, a scheduling request resource configuration sent by a base station ( receiving, by a user equipment, an additional scheduling request (SR) resource configuration information including additional SR resource information and buffer size information configured to the additional SR resource in addition to a default SR resource from a base station, paras. [0009] – [0015]);   LEE et al. disclose implicitly wherein the scheduling request resource configuration indicates logical channel information ( “logical channels”, “MAC layer also plays a role as logical channel multiplexing in mapping several logical channels to one transport channel”, paras. [0069] – [0070], “Logical channels, which are located above the transport channels and are mapped to the transport channels”, “As an uplink physical channel for transmitting information forwarded on an uplink transport channel to a radio section between a network and a user equipment, there is a physical uplink shared channel (PUSCH) for transmitting information of UL-SCH, a physical random access channel (PRACH) for transmitting RACH information or a physical uplink control channel (PUCCH) for transmitting such control information, which is provided by first and second layers, as HARQ ACK/NACK (Non-acknowledge), scheduling request (SR), channel quality indicator (CQI) report and the like.    [0076] – [0077]);   However, LEE et al. do not disclose explicitly wherein the scheduling request resource configuration indicates logical channel information.
 	HU et al. in a same and/or in a similar field of endeavor teach wherein the scheduling request resource configuration indicates logical channel information (SR resource configuration acquired by the terminal from the network device includes an identifier of a logical channel or a logical channel group and a corresponding SR resource, and at this time, when the logical channel or the logical channel group indicated by the identifier needs to send an SR, only the corresponding SR resource can be used, paras. [0071] – [0072]). It would have been obvious to a person of ordinary skill in the art before the effective filing date the claimed invention was filed to modify the teachings of LEE et al. to include the features of wherein the scheduling request resource configuration indicates logical channel information as taught by HU et al.  One of ordinary skill in the art would be motivated to do so for HU et al.., see para. [0005]);  and LEE et al. also disclose sending, by the terminal, a scheduling request to the base station via a target scheduling request resource based on the scheduling request resource configuration and uplink data (“transmitting, by the user equipment, an SR through the default SR resource or the additional SR resource to the base station”, “transmitting, by the user equipment, the uplink data to the base station through a physical uplink shared channel (PUSCH) resource which is allocated by the uplink resource allocation information”,  paras. [0009] – [0015];  “UE configured with a plurality of SR types transmits a scheduling request to an eNB in order to be allocated with the PUSCH resource for the UL data transmission (steps, S2701, S2711 and S2717 )”, paras. [0411] – [0417]), wherein the target scheduling request resource indicates a target uplink resource type, (“transmits the SR in the SR resource that corresponds to SR type 1 or SR type 2”, “transmits the triggered BSR through the PUSCH resource allocated by the UL grant to the eNB”, Fig. 27, paras. [0420] – [0434]), LEE et al. disclose implicitly the scheduling request resource configuration comprises the target scheduling request resource wherein the logical channel information comprises target logical channel information corresponding to the target uplink resource type (“eNB determines the SR type according to the SR resource received from the UE, and proceeds to the UL resource allocation procedure according to the determined SR type”, “the PUSCH resource allocated for actual data transmission may be determined according to the buffer size (i.e., 0<buffer size <=30) that the UE notifies to the eNB through SR type 1 in step, S2711”, Fig. 27, paras. [0420] – [0434]).  However, LEE et al. and HU et al. do not disclose explicitly the scheduling request resource configuration comprises the target scheduling request resource wherein the logical channel information comprises target logical channel information corresponding to the target uplink resource type.
 	Dinan in a same and/or in a similar field of endeavor teaches the scheduling request resource configuration comprises the target scheduling request resource wherein the logical channel information comprises target logical channel information corresponding to the target uplink resource type (receives one or more messages comprising configuration parameters for a plurality of cells and a plurality of logical channels comprising a logical channel. The configuration parameters indicate a mapping restriction of the logical channel to one or more radio resource types in a plurality of radio resource types, para. [0198]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date the claimed invention was filed to modify the teachings of LEE et al. and HU et al.  to include the features of the scheduling request resource configuration comprises the target scheduling request resource wherein the logical channel information comprises target logical channel information corresponding to the target uplink resource type as taught by Dinan. One of ordinary skill in the art would be motivated to do so for providing enhance eNB scheduling mechanism and may reduce uplink packet transmission delay when an SR is triggered (as suggested by Dinan, see para. [0207]). 
 	Regarding Claim 2, the combined system of LEE et al. and HU et al. and Dinan discloses the method according to claim 1, wherein the sending the scheduling request to the base station comprises: selecting, by the terminal, the target scheduling request resource based on a priority sequence of one or more logical channels having the uplink data; and sending, by the terminal, the scheduling request to the base station on the selected target scheduling request resource ( LEE et al.   :  “the PUSCH resource allocated for actual data transmission may be determined according to the buffer size (i.e., 0<buffer size <=30) that the UE notifies to the eNB through SR type 1 in step, S2711”, Fig. 27, paras. [0420] – [0434];      Dinan   :  UL resources for PUSCH in licensed carrier, LCGID#0 may be considered higher priority than other LCGIDs from the Node-B, para. [0140],  Logical channel priority, para. [0145]). 
 	Regarding Claim 3, the combined system of LEE et al. and HU et al. and Dinan discloses the method according to claim 1, wherein the scheduling request resource configuration further comprises a mapping relationship between the logical channel information and a scheduling request resource (LEE et al.    :   “The scheduling request (SR) is used to request in order for the UE to be allocated with the PUSCH resource for UL transmission in case that the reporting event is occurred but the radio resource is not scheduled on the PUSCH in current TTI”, FIG. 18(a), paras. [0249] – [0252];   Dinan   :  A mapping (routing) restriction of a logical channel to one or more radio resource types indicates that the logical channel can employ the one or more radio resource types for transmission of uplink and/or downlink data, para. [0146]). 
 	Regarding Claim 5, the combined system of the combined system of LEE et al. and HU et al. and Dinan discloses the method according to claim 1, further comprising: 
 	sending, by the terminal, a buffer status report (BSR) to the base station, wherein the BSR comprises buffer information comprising a data volume of the uplink data carried on the one or more logical channels or one or more logical channel groups, and the BSR is sent to the base station when: 
a data volume of uplink data carried on any logical channel or logical channel group is not zero (LEE et al.   :    “the UE transmits the BSR through the allocated PUSCH resources, and transmits a scheduling request to an eNB.  Subsequently, the eNB verifies the quality of data to be transmitted to the UL by the UE through the BSR, and transmits the UL grant for the PUSCH resources for actual data transmission to the UE. The UE that receives the UL grant for actual data transmission transmits the actual UL data to the eNB through the allocated PUSCH resources”,   Fig. 18 (b), paras. [0253] – [0255];      Dinan  :    Long BSR format: four Buffer Size fields, corresponding to LCG IDs #0 through #3.”, para. [0151]); 
 	a data volume of uplink data carried on any logical channel or logical channel group is greater than a threshold; 
 	a quantity of one or more logical channels or one or more logical channel groups that carry uplink data corresponding to the data volume is not greater than a preset value; 
 	some or all uplink data corresponding to a data volume of the uplink data carried on any logical channel or logical channel group is transmitted by the terminal to the base station during a waiting time period; and/or 
 	some or all uplink data corresponding to a data volume of the uplink data carried on any logical channel or logical channel group is reported by the terminal to the base station for the first time. 
 	Regarding Claim 6, LEE et al. disclose a communication method (“method and apparatus”, Abstract, paras. [0009] – [0015]), comprising: 
 	sending, by a base station, a scheduling request resource configuration to a terminal  ( “The eNB tries to detect all types of SR configured to the UE, and transmits the UL resource allocation information determined according to the resource in which the SR is transmitted ”, FIG. 26, paras. [0395], [0397];  an additional scheduling request (SR) resource configuration information including additional SR resource information and buffer size information configured to the additional SR resource in addition to a default SR resource from a base station, paras. [0009] – [0015]); LEE et al. disclose implicitly wherein the scheduling request resource configuration indicates logical channel information ( “logical channels”, paras. [0069] – [0070], [0076]). However, LEE et al. do not disclose explicitly wherein the scheduling request resource configuration indicates logical channel information.
 	HU et al. in a same and/or in a similar field of endeavor teach wherein the scheduling request resource configuration indicates logical channel information (SR resource configuration acquired by the terminal from the network device includes an identifier of a logical channel or a logical channel group and a corresponding SR resource, and at this time, when the logical channel or the logical channel group indicated by the identifier needs to send an SR, only the corresponding SR resource can be used, paras. [0071] – [0072]). It would have been obvious to a person of ordinary skill in the art before the effective filing date the claimed invention was filed to modify the teachings of LEE et al. to include the features of wherein the scheduling request resource configuration indicates logical channel information as taught by HU et al.  One of ordinary skill in the art would be motivated to do so for providing a method for controlling an uplink grant resource request, user equipment, and a base station, HU et al.., see para. [0005]); and  
 	LEE et al. further disclose receiving, by the base station, a scheduling request sent by the terminal via a target scheduling request resource (“The UE configured with a plurality of SR types transmits a scheduling request to an eNB in order to be allocated with the PUSCH resource for the UL data transmission (steps, S2701, S2711 and S2717)”,  “eNB determines the SR type according to the SR resource received from the UE, and proceeds to the UL resource allocation procedure according to the determined SR type”, paras. [0416], [0421]), wherein the target scheduling request resource indicates a target uplink resource type (“transmits the SR in the SR resource that corresponds to SR type 1 or SR type 2”, “transmits the triggered BSR through the PUSCH resource allocated by the UL grant to the eNB”, Fig. 27, paras. [0420] – [0434]).    LEE et al. disclose implicitly the scheduling request resource configuration comprises the target scheduling request resource, wherein the logical channel information comprises target logical channel information corresponding to the target uplink resource type (“eNB determines the SR type according to the SR resource received from the UE, and proceeds to the UL resource allocation procedure according to the determined SR type”, “the PUSCH resource allocated for actual data transmission may be determined according to the buffer size (i.e., 0<buffer size <=30) that the UE notifies to the eNB through SR type 1 in step, S2711”, Fig. 27, paras. [0420] – [0434]).  However, LEE et al. and HU et al. do not disclose explicitly implicitly the scheduling request resource configuration comprises the target scheduling request resource, wherein the logical channel information comprises target logical channel information corresponding to the target uplink resource type.
 	Dinan in a same and/or in a similar field of endeavor teaches implicitly  the scheduling request resource configuration comprises the target scheduling request resource, wherein the logical channel information comprises target logical channel information corresponding to the target uplink resource type (receives one or more messages comprising configuration parameters for a plurality of cells and a plurality of logical channels comprising a logical channel. The configuration parameters indicate a mapping restriction of the logical channel to one or more radio resource types in a plurality of radio resource types, para. [0198]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date the claimed invention was filed to modify the teachings of LEE et al. and HU et al.  to include the features of the scheduling request resource configuration comprises the target scheduling request resource wherein the logical channel information comprises target logical channel information corresponding to the target uplink resource type as taught by Dinan. One of ordinary skill in the art would be motivated to do so for providing enhance eNB scheduling mechanism and may reduce uplink packet transmission delay when an SR is triggered (as suggested by Dinan, see para. [0207]). 

 	Regarding Claim 7, the combined system of LEE et al. and HU et al. and Dinan discloses the method according to claim 6, further comprising: configuring, by the base station, the target scheduling request resource based on the logical channel information ( LEE et al.   :  “the PUSCH resource allocated for actual data transmission may be determined according to the buffer size (i.e., 0<buffer size <=30) that the UE notifies to the eNB through SR type 1 in step, S2711”, Fig. 27, paras. [0420] – [0434];      Dinan   :  the eNB may configure logical channel group 0 to be transmitted (routed) on a second radio resource type, para. [0147]).  	Regarding Claim 8, the combined system of LEE et al. and HU et al. and Dinan based on a priority sequence of one or more logical channels corresponding to the logical channel information ( LEE et al.   :  “the PUSCH resource allocated for actual data transmission may be determined according to the buffer size (i.e., 0<buffer size <=30) that the UE notifies to the eNB through SR type 1 in step, S2711”, Fig. 27, paras. [0420] – [0434];      Dinan   :  UL resources for PUSCH in licensed carrier, LCGID#0 may be considered higher priority than other LCGIDs from the Node-B, para. [0140],  Logical channel priority, para. [0145]). 
  	Regarding Claim 9, the combined system of LEE et al. and HU et al. and Dinan discloses the method according to claim 6, wherein the scheduling request resource configuration further comprises: a mapping relationship between the logical channel information and a scheduling request resource (LEE et al.    :   “The scheduling request (SR) is used to request in order for the UE to be allocated with the PUSCH resource for UL transmission in case that the reporting event is occurred but the radio resource is not scheduled on the PUSCH in current TTI”, FIG. 18(a), paras. [0249] – [0252];   Dinan   :  A mapping (routing) restriction of a logical channel to one or more radio resource types indicates that the logical channel can employ the one or more radio resource types for transmission of uplink and/or downlink data, para. [0146]). 

Regarding Claim 11, LEE et al. disclose a terminal, comprising a transceiver (UE, “The RF unit 2823 is connected to the processor 2821, transmits and/or receives an RF signal”, FIG. 28, paras. [0439] – [0440]); configured to:
 	 receive a scheduling request resource configuration sent by a base station, wherein the scheduling request resource configuration indicates logical channel information, and send a scheduling request to the base station via a target scheduling request resource based on the scheduling request resource configuration and uplink data, wherein the target scheduling request resource indicates a target uplink resource type, and the scheduling request resource configuration comprises the target scheduling request resource, wherein the logical channel information comprises target logical channel information corresponding to the target uplink resource type.  	(The claim subject matters in the main body of Claim 11 are same and/or are similar to the limitations disclosed in Claim 1, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 103 adapts for the rejection Claim 11).

 	Regarding Claim 12, the combined system of LEE et al. and HU et al. and Dinan discloses the terminal according to claim 11, further comprising a processor configured to select the target scheduling request resource based on a priority sequence of one or more logical channels having the uplink data, wherein the transceiver is further configured to send the scheduling request to the base station on the target scheduling request resource ( LEE et al.   :  “the PUSCH resource allocated for actual data transmission may be determined according to the buffer size (i.e., 0<buffer size <=30) that the UE notifies to the eNB through SR type 1 in step, S2711”, Fig. 27, paras. [0420] – [0434];      Dinan   :  UL resources for PUSCH in licensed carrier, LCGID#0 may be considered higher priority than other LCGIDs from the Node-B, para. [0140],  Logical channel priority, para. [0145]). 
 	Regarding Claim 13, the combined system of LEE et al. and HU et al. and Dinan discloses the terminal according to claim 11, wherein the scheduling request resource configuration further comprises a mapping relationship between the logical channel information and a scheduling request resource (LEE et al.    :   “The scheduling request (SR) is used to request in order for the UE to be allocated with the PUSCH resource for UL transmission in case that the reporting event is occurred but the radio resource is not scheduled on the PUSCH in current TTI”, FIG. 18(a), paras. [0249] – [0252];   Dinan   :  A mapping (routing) restriction of a logical channel to one or more radio resource types indicates that the logical channel can employ the one or more radio resource types for transmission of uplink and/or downlink data, para. [0146]). 

 	Regarding Claim 15 the combined system of LEE et al. and HU et al. and Dinan discloses the terminal according to claim 11, wherein the transceiver is further configured to send a buffer status report (BSR) to the base, wherein the BSR comprises buffer information comprising a data volume of the uplink data carried on the one or more logical channels or one or more logical channel groups, and the BSR is sent to the base station when: 
 	a data volume of uplink data carried on any logical channel or logical channel group is not zero (LEE et al.   :    “the UE transmits the BSR through the allocated PUSCH resources, and transmits a scheduling request to an eNB.  Subsequently, the eNB verifies the quality of data to be transmitted to the UL by the UE through the BSR, and transmits the UL grant for the PUSCH resources for actual data transmission to the UE. The UE that receives the UL grant for actual data transmission transmits the actual UL data to the eNB through the allocated PUSCH resources”,   Fig. 18 (b), paras. [0253] – [0255];   Dinan  :    Long BSR format: four Buffer Size fields, corresponding to LCG IDs #0 through #3.”, para. [0151]); 
 	a data volume of uplink data carried on any logical channel or logical channel group is greater than a threshold; 
 	a quantity of one or more logical channels or one or more logical channel groups that carry uplink data corresponding to the data volume is not greater than a preset value; 
 	some or all uplink data corresponding to a data volume of the uplink data carried on any logical channel or logical channel group is transmitted by the terminal to the base station during a waiting time period; and/or
 	 some or all uplink data corresponding to a data volume of the uplink data carried on any logical channel or logical channel group is reported by the terminal to the base station for the first time.   	Regarding Claim 16, LEE et al. disclose a base station, comprising a transceiver (eNB, “The RF unit 2813 is connected to the processor 2811, transmits and/or receives an RF signal”, FIG. 28, paras. [0439] – [0440]) configured to: send a 	(The claim subject matters in the main body of Claim 16 are same and/or are similar to the limitations disclosed in Claim 6 and/or Claim 1, same rationale addressed in Claim 6 and/or Claim 1 for rejection under 35 U.S.C. 103 adapts for the rejection Claim 16).

 	Regarding Claim 17, the combined system of LEE et al. and HU et al. and Dinan discloses the base station according to claim 16, further comprising: a processor configured to configure the target scheduling request resource based on the logical channel information ( LEE et al.   :  “the PUSCH resource allocated for actual data transmission may be determined according to the buffer size (i.e., 0<buffer size <=30) that the UE notifies to the eNB through SR type 1 in step, S2711”, Fig. 27, paras. [0420] – [0434];      Dinan   :  the eNB may configure logical channel group 0 to be transmitted (routed) on a second radio resource type, para. [0147]).
 	Regarding Claim 18, the combined system of LEE et al. and HU et al. and Dinan discloses the base station according to claim 17, wherein the processor is configured to configure the target scheduling request resource based on a priority sequence of one or more logical channels corresponding to the logical channel information ( LEE et al.   :  “the PUSCH resource allocated for actual data transmission may be determined according to the buffer size (i.e., 0<buffer size <=30) that the UE notifies to the eNB through SR type 1 in step, S2711”, Fig. 27, paras. [0420] – [0434];      Dinan   :  UL resources for PUSCH in licensed carrier, LCGID#0 may be considered higher priority than other LCGIDs from the Node-B, para. [0140],  Logical channel priority, para. [0145]).
 	Regarding Claim 19, the combined system of LEE et al. and HU et al. and Dinan discloses the base station according to claim 16, wherein the scheduling request resource configuration further comprises a mapping relationship between the logical channel information and a scheduling request resource LEE et al.    :   “The scheduling request (SR) is used to request in order for the UE to be allocated with the PUSCH resource for UL transmission in case that the reporting event is occurred but the radio resource is not scheduled on the PUSCH in current TTI”, FIG. 18(a), paras. [0249] – [0252];   Dinan   :  A mapping (routing) restriction of a logical channel to one or more radio resource types indicates that the logical channel can employ the one or more radio resource types for transmission of uplink and/or downlink data, para. [0146]). 

Regarding claim 21, LEE et al. and HU et al. and Dinan The method according to claim 1, wherein the uplink resource type includes at least one of: a subcarrier spacing, a cyclic prefix length, a transmission time interval (TTI) length, or uplink transmission power (Lee, [0420]-[0434]).

 

Claims 4, 10, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20180227938 A1) in view of HU et al. (US 20160021646 A1), and Dinan (US 20170311317 A1) and in further view of Ostergaard et al. (US 20100284354 A1).
 	Regarding Claim 4, LEE et al. and HU et al and Dinan do not disclose wherein the scheduling request resource configuration further comprises first time information instructing the terminal to stop sending the scheduling request within a first time period, wherein the first time information is determined based on the logical channel information.  	Ostergaard et al. in a same and/or in a similar field of endeavor teach wherein the scheduling request resource configuration further comprises first time information instructing the terminal to stop sending the scheduling request within a first time period, wherein the first time information is determined based on the logical channel information (“The user equipment cancels the pending scheduling request trigger when the data is accounted for in a buffer status report, or when that data is included directly in a scheduled uplink data transmission, whichever occurs first”,  para. [0019]; “The first scheduling request trigger is still pending. It will be cancelled upon transmission of UL data; that is, in the TTI when UL-SCH resources are actually available for transmitting that UL data”, para. [0034]; “The user equipment 120 may cancel the pending scheduling request when the data that triggered the scheduling request is included in the buffer status report represented by a BSR MAC control element or when all data that triggered the scheduling request has been included in a MAC PDU for transmission”, para. [0098]).  At time the invention before the effective filing data od instant application was LEE et al. and HU et al and Dinan to include the features of wherein the scheduling request resource configuration further comprises first time information instructing the terminal to stop sending the scheduling request within a first time period, wherein the first time information is determined based on the logical channel information as taught by Ostergaard et al. One of ordinary skill in the art would be motivated to do so for providing a method and an apparatus in a user equipment. In particular, it relates to handling scheduling request triggers (as suggested by Ostergaard et al., see para. [0002]).

 	Regarding Claim 10, LEE et al. and HU et al. and Dinan do not disclose the method according to claim 6, further comprising: determining, by the base station, a first time period based on the logical channel information, wherein the scheduling request resource configuration further comprises first time information instructing the terminal to stop sending the scheduling request within the first time period.
  	(The claim subject matters in the main body of Claim 10 are same and/or are similar to the limitations disclosed in Claim 4, same rationale addressed in Claim 4 for rejection under 35 U.S.C. 103 adapts for the rejection Claim 10).

 	Regarding Claim 14, LEE et al. and HU et al. and Dinan do not disclose the terminal according to claim 11, wherein the transceiver is further configured to send the scheduling request to the base station; and the scheduling request resource configuration further comprises first time information instructing the transceiver to stop  	(The claim subject matters in the main body of Claim 14 are same and/or are similar to the limitations disclosed in Claim 4, same rationale addressed in Claim 4 for rejection under 35 U.S.C. 103 adapts for the rejection Claim 14).

 	Regarding Claim 20, LEE et al. and HU et al. and Dinan do not disclose the base station according to claim 17, wherein the processor is further configured to determine a first time period based on the logical channel information, wherein the scheduling request resource configuration further comprises first time information instructing the transceiver to stop sending the scheduling request within the first time period.
 	(The claim subject matters in the main body of Claim 20 are same and/or are similar to the limitations disclosed in Claim 4, same rationale addressed in Claim 4 for rejection under 35 U.S.C. 103 adapts for the rejection Claim 20).



Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-272-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SIMING LIU/Primary Examiner, Art Unit 2411